IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-69,276-02


EX PARTE JOHNNY LOPEZ, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1992CR5661-W2 IN THE 290TH JUDICIAL DISTRICT COURT
FROM BEXAR COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty to murder, and was
sentenced to thirty years' imprisonment.  No appeal was taken. 
	In the instant application, Applicant raises three ground for review based on the processing
and disposition of his previous habeas application, which this Court denied on February 20, 2008. 
 Additionally, Applicant claims that the indictment in this case was void because of an improperly
empaneled grand jury.
	This Court has reviewed Applicant's claims pertaining to the disposition of his previous writ,
and finds that such claims are not subject to habeas review.  Therefore, those claims are denied. 
Applicant's remaining claim is barred from review; and is therefore dismissed. Tex. Code Crim.
Proc. art. 11.07 § 4. 

DO NOT PUBLISH
DELIVERED:   December 10, 2008